DETAILED ACTION
Status of Claims
	Claims 1, 3-9, 11 and 14-31 are pending.
	Claims 2, 10, 12-13 and 32-33 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 September 2021 was filed after the mailing date of the Non-Final Office action on 28 June 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 15, 21 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (US 5,549,808) in view of Zsamboky (US 5,100,714).  
Regarding claim 1, Farooq discloses a method for forming capped copper electrical interconnects into features of a substrate (10) (title, Col. 5 lines 41-58 = a method of electroplating copper into features of a partially fabricated electronic device on a substrate), the method comprising:
On a standard substrate (10), forming seed layers of chromium and copper (12, 14) and forming a resist material (16) over the seed layers (Col. 5 lines 41-47 = receiving the substrate, 
Electroplating any one of layers (62, 64) using copper (Col. 5 lines 49-58 = electroplating copper into the features, to partially fill the features through the lithographic mask, while contacting the features with a first electroplating bath having a first composition); 
Electroplating layer (66) including optionally the same material including copper (Col. 5 lines 49-58 = thereafter, electroplating more copper into the features, to further fill the features, while contacting the features with a second electroplating bath having a second composition, wherein copper is substantially the only metal electroplated in the electroplating steps); and
Removing the interconnect substrate for use (abstract = removing the substrate from an electroplating tool where operation of electroplating was performed).  
Farooq is silent in regards to the copper electroplating compositions therefore in order to practice the invention of Farooq, one of ordinary skill in the art would necessarily look to the art for workable copper electroplating compositions and arrive at a reference such as Zsamboky.
Zsamboky discloses in the field of hybrid assemblies and printed circuits (Col. 1 lines 32-36), electroplating on a substrate comprising a copper electroless seed layer, multiple copper layers utilizing two separate baths to provide an improved bonding between the copper layers.  Zsamboky discloses that the use of two electroplating baths, the first without brighteners, is important because the ‘less spongy’ copper forms a cushion between the ‘spongy’ electroless copper and the relatively more dense, ‘tight’ copper deposited in the second electroplating bath.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a first and second electroplating bath as claimed because Zsamboky teaches that it is advantageous to have two different copper electroplating baths, a first with a copper concentration and sulfuric acid concentration and a second with a relatively lower copper concentration and higher sulfuric acid concentration so as to enhance the throwing power through any holes or openings and to provide a well bonded layer between the first copper layer and seed layer.  
Regarding claim 3, Zsamboky discloses wherein the first and second baths comprise sulfuric acid (Col. 15 lines 42-51). 
Regarding claim 5, Zsamboky discloses wherein the first and second baths comprise copper sulfate and sulfuric acid (Col. 18 lines 49-50).  
Regarding claim 15, Zsamboky discloses the first and second electroplating baths being different including the inclusion of brighteners in the second bath and not the first bath (Col. 15 lines 42-51). 
Regarding claim 21, Farooq discloses forming multiple layers within the opening being the same material (Col. 5 lines 49-58, Figure 6, 62, 64, and 66).  The combination of Farooq in view of Zsamboky discloses the claimed invention of altering a subsequent electroplating bath.  Moreover, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).  
Regarding claim 25, Farooq discloses the use of a photoresist (16) and wherein the metal copper layers form copper pillars (Figure 6, Col. 4 line 63). 
Regarding claim 26, Farooq discloses the method for forming copper electrical interconnects using a semiconductor substrate.  The use of interconnects for wafer level packaging would have been obvious to one of ordinary skill in the art given the same field of endeavor. Further, Farooq discloses packaging (abstract, Col. 2 line 5).  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (US 5,549,808), in view of Zsamboky (US 5,100,714) and in further view of Li et al.  (“Through Silicon Via Filling by Copper Electroplating in Acidic Cupric Methanesulfonate Bath”, International Conference on Electronic Packaging Technology & High Density Packaging, 2009).  
Regarding claim 4, the combination of Farooq and Zsamboky (Col. 18 lines 45-51) discloses the first plating solution comprising at least chlorine and sulfuric acid.  The 
Li discloses in the field of via copper electroplating an electroplating bath that is free of chloride ions and utilizes methanesulfonic acid wherein inhibition of copper deposition takes place with high additive concentration (e.g. PEG) without the use of chloride ions (Figure 1).  Li teaches that the use of methanesulfonic radial ion partially substitutes the role of chloride ion in the intermediate forming interaction of PEG and SPS (p. 69).  Li further teaches that differing from a sulfate bath, additives such as PEG and SPS could take effect without the presence of chloride ion (p. 71).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an electroplating solution with only one type of dissolve anion because Li teaches that copper electrodeposits may form within vias using a methanesulfonate bath whereby chloride ions are not necessary to carry out use of additives such as PEG and SPS thus reducing impurities in the copper deposit (e.g. Cl).  
Claims 6-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (US 5,549,808), in view of Zsamboky (US 5,100,714) and in further view of Paneccasio Jr. et al. (US 2010/0126872).
Regarding claim 6, Farooq and Zsamboky disclose the claimed invention applied above. Zsamboky discloses wherein the first bath includes anions that are the same (copper sulfate, sulfuric acid).  The combination does not disclose two different dissolved anion compositions. 
Paneccasio Jr. discloses the electrodeposition of copper in microelectronics including interconnects [0001].  Paneccasio Jr. teaches that the copper source may be any source including copper cyanide, copper pyrophosphate, etc. [0169].

Regarding claim 7, Paneccasio Jr. teaches the use of copper sources from copper methane sulfonate in methane sulfonic acid [0169]. 
Regarding claims 8 and 9, Zsamboky discloses wherein the first and second plating solutions include copper sulfate and sulfuric acid without methane sulfonic acid (Col. 18 lines 45-61).  Optionally, the second plating solution may comprise methane sulfonic acid as taught by Paneccasio Jr.  Selection of any number of copper and/or acid sources for either first or second plating solutions would have been obvious to one of ordinary skilled in the art to produce the same or similar predictable result.   
Regarding claim 11, Zsamboky discloses the copper concentration as approximately 11 g/L which falls outside the claimed concentration range.  Paneccasio Jr. teaches in the same field of forming copper interconnects that a copper concentration may range from 4 to 70 g/L [0170] which overlaps the claimed range.  One of ordinary skill in the art would have a reasonable expectation of success by adjusting the copper concentration.  Further, Paneccasio Jr. teaches adjusting the copper concentration versus acid concentration which aligns with the teachings of Zsamboky and the instant specification. Further differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 II A).    
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (US 5,549,808), in view of Zsamboky (US 5,100,714) and in further view Seo et al. (US 2003/0116439).
Regarding claim 14, the combination of Farooq and Zsamboky discloses the claimed invention as applied above.  The combination is silent in regards to the pH of the copper electroplating solution therefore in order to practice the invention of the combination one of ordinary skill in the art would necessarily look to the art for workable pH ranges and arrive at a reference such as Seo.  Seo discloses electroplating copper within features in an acidic bath at a pH of less than 5 and more preferably 0.6.  Seo teaches that the pH is desirably low in order to dissolve and polarize the copper anode and improve the grain structure [0026].  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a copper electroplating bath with a pH of between -0.34 and 0.26 because Seo teaches a low pH value for dissolving a copper anode and improving the grain structure of the deposit.  
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (US 5,549,808), in view of Zsamboky (US 5,100,714) and in further view Basol et al. (US 2003/0119311).
Regarding claims 16-18, the combination of Farooq and Zsamboky discloses the claimed invention as applied above.  The combination does not disclose wherein, compared to the second additive composition, the first additive composition has stronger bottom-up fill properties. 
In the same or similar field of endeavor, Basol teaches a first and second plating composition to fill features with copper electrochemically (abstract).  Basol teaches that a first 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a first electroplating composition with additives for promoting bottom-up fill of copper such as suppressors and a second composition to promote leveling to completely fill the openings because Basol teaches the inclusion of various additives to control the copper growth in a step-by-step manner by varying the additive composition in the copper electroplating bath. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (US 5,549,808), in view of Zsamboky (US 5,100,714) and in further view Shih et al. (US 2005/0045485).
Regarding claim 19, the combination of Farooq and Zsamboky discloses the claimed invention as applied above.  Zsamboky discloses performing electroplating at room temperature.  Zsamboky does not explicitly state the temperature of the second bath.  
Shih discloses in the same or similar field of endeavor wherein a first electroplating process may be conducted at a higher temperature than a second electroplating process, such as 5-10 degrees below a first electroplating process [0032].  Before the effective filing date of the .  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (US 5,549,808), in view of Zsamboky (US 5,100,714) and in further view Chang et al. (“Investigations of effects of bias polarization and chemical parameters on morphology and filling capability of 130 nm damascene electroplated copper”, J. Vac. Sci. Technol. B 19(3), 2001).
Regarding claim 20, the combination of Farooq and Zsamboky discloses the claimed invention as applied above.  Zsamboky discloses the current density of electroplating performed at approximately 10 A/ft2 (Col. 18 lines 51-53).   The combination fails to disclose a first current density and second current density as claimed.  
Chang discloses in the field of copper electroplating within recessed features for interconnect fabrication electroplating at desired current densities based on the current limiting density.  Chang teaches that the limiting current is expressed with Faraday’s law and Fick’s law according to equation (3) such that when applied current density increased toward the limiting current density, the cathodic polarization of the electroplating process increases while resulting in metal deposits with finer-grained structure, while if higher current limiting density is assigned, a larger process window of practical applied current is expected (p. 768).  Chang further teaches as the bias current is increased, a mass transfer controlled dominant reaction takes over until limiting current density is reached, finally, the reaction is pure mass transfer controlled  (p. 769).  Additionally, Chang teaches higher bath temperature could raise the diffusion coefficient and the limiting current becomes larger according to equation (3) (i.e. temperature dependent).  Chang 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method with current densities below a limiting current density because Chang teaches applying a current density to produce a desired grain structure.  Additionally, Chang teaches the control of the limiting current density through electrolyte parameters (e.g. temperature) which one of ordinary skill in the art would select by routine experimentation.  
Claims 22-23 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (US 5,549,808), in view of Zsamboky (US 5,100,714) and in further view of Kuriyama et al. (JP 2006-225715).
Regarding claims 22-23, Farooq and Zsamboky disclose the claimed invention as applied above.  The combination does not disclose the claimed first electroplating chamber and second electroplating chamber. 
Kuriyama discloses a method of electroplating copper [0001] into a via hole of an insulating film (42) [0011] of a partially fabricated electronic device (e.g. wiring conductor [0001]) on a substrate (e.g. semiconductor wafer, [0016]), the method comprising electroplating a first copper with a first plating solution (50a) to partially fill the via holes while contacting the features with the first plating solution [0011], electroplating more copper into the via holes to further fill the via holes of the dielectric pattern, while contacting the via holes with a second plating solution (50b), which is different than the first composition and removing the substrate for any post-plating treatment [0016].  Kuriyama discloses wherein the method comprises a first plating apparatus (170a) and a second plating apparatus (170b).  Kuriyama discloses wherein the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising first and second electroplating chambers to carry out first and second electroplating steps in order to control the method in a continuous manner.  
Regarding claims 30 and 31, the combination of Farooq and Zsamboky does not disclose the claimed aspect ratio.  Kuriyama discloses within the same or similar field of endeavor wherein a high aspect ratio is 1 or more [0007]. The range of Kuriyama overlaps the claimed ranges therefore a prima facie case of obviousness exists.  
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (US 5,549,808), in view of Zsamboky (US 5,100,714) and in further view of Hradil et al. (US 6,193,858).
Regarding claim 24, the combination of Farooq and Zsamboky discloses the claimed invention as applied above. The combination fails to disclose flowing the baths sequentially as claimed in a single electroplating chamber.  
In the field of electroplating, Hradil discloses sequentially introducing process solutions into a single chamber (30) from separate holding tanks, circulating through the reaction chamber and then purging the solution (Col. 4 lines 45-50).  The portable electroplating vessel can be conveyed from process tank to process tank by hand, automated plating system, or hoist. (Col. 3 lines 11-12). 
.  
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (US 5,549,808), in view of Zsamboky (US 5,100,714) and in further view of Woertink et al. (US 2015/0122661).
Regarding claim 27, the combination of Farooq and Zsamboky discloses the claimed invention applied above.  The combination does not disclose the method further comprising forming a contact between the metal pillars and a tin silver composition.
In the field of forming copper pillars via electroplating, Woertink discloses wherein a tin-silver is provided as a capping layer for copper pillars to provide lead-free solder capping [0002]-[0004]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising contacting a copper pillar with a tin-silver composition because Woertink discloses providing a capping layer to a copper pillar to produce a lead-free solder bump.  
Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (US 5,549,808), in view of Zsamboky (US 5,100,714) and in further view of Webb et al. (US 2010/0276292).
Regarding claims 28 and 29, the combination of Farooq and Zsamboky discloses the claimed invention as applied above.  The combination is silent in regards to the dimensions of the copper electroplating therefore in order to produce the invention of Farooq and Zsamboky one of ordinary skill in the art would necessarily look to the art for workable dimensions and arrive at a reference such as Webb. 
In the same or similar field of electroplating copper within recessed features, Webb discloses wherein copper electroplating is utilized in a variety of methods in microelectronics industry including IC interconnects, filling copper within vias, pillar and bump formation on semiconductor chips in 3D packaging [0002].  Webb discloses wherein the pillars have a width of 120 microns [0012] (i.e. the pillar has the width of the recessed feature). Although the range of Webb is outside the claimed range, it would have been an obvious engineering design choice to select a larger copper pillar sizing and one of ordinary skill in the art would have expected the same or similar predictable result.  

Response to Arguments
Applicant's arguments filed 28 September 2021 have been fully considered but they are not persuasive. On page 6 the remarks discuss the substrates used in Farooq and Zsamboky including the through-mask plating substrate of Farooq (i.e. seed layer only on the bottom of the opening of the substrate) and the substrate of Zsamboky including seed layer continuously present on the feature including the sidewalls. On page 7, the argument states that the only teaching in Zsamboky for changing the bath composition is to allow the second electroplating bath to enhance throwing power through any holes present on the substrate.  The argument continues by stating that throwing power is not a concern with through-hole mask plating, . 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795